Title: 6th.
From: Adams, John Quincy
To: 


       In the forenoon I sent my letter to Putnam, and in about an hour received the following reply which crowns the whole. It is inserted to complete the Story, and because it shows the characteristic consistency of the person. 
         
          
           
            My dear friend
            Newbury-Port June 6–88
           
           The idea of my past follies and imprudences affords me Sensations inexpressibly disagreeable. Had I reflected with an eye of impartiality, on my conduct, I am confident I never should have charged you with illiberality. No, my friend, I confess I have had so many proofs of your candour and openness that I blush to have ever insinuated an Idea, so different from that which on reflection I find to be the real sentiment of my heart. O how fickle and weak must be that mind, which sees only the favourable side of a question wherein self is a party. I trust your candour to bury this, together with the unhappy cause of all.
           You will be pleased for a moment to put yourself in my situation. You must conceive that with the Sentiments I last evening entertained, I must have been unhappy, had I been present. This must excuse my addressing you in the manner I did. I think Thomson and Stacey were equally concerned with you;—’tis true they did not say so much as you did, but they assented to all you advanced. At the time I proposed leaving the Club, I was sensible, I deprived myself of a source of choicest pleasure—but when I reflected that pleasure was to arise at your expence—I could not persuade myself to make the purchase at so great a price—I will call at Pickman’s as you request—May more than egyptian darkness intercept from light the unfortunate event— May we once more taste the joys of sociability—Bacchus I am sure will lend his assistance—May we renew our friendship over the pipe of peace and banish discord far away.
           
            Believe me dear John to be your real friend.
            S. P.
           
          
         
         These Letters shall be without a comment, as in my opinion they speak enough of themselves.
       In the evening I was walking with Thompson; as we were passing before Mr. J. Tracy’s, he invited us in: we pass’d the evening there; it was club night; and there were eight or ten such smoakers that we were almost suffocated. The evening however was agreeable; and after supper I completed my walk before I returned home.
      